542 So.2d 436 (1989)
Kenneth SKEENS, Appellant,
v.
STATE of Florida, Appellee.
No. 87-813.
District Court of Appeal of Florida, Second District.
April 26, 1989.
James Marion Moorman, Public Defender, and Jennifer Y. Fogle, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Michele Taylor, Asst. Atty. Gen., Tampa, for appellee.
LEHAN, Judge.
Defendant appeals from his sentence of two years community control to be followed by ten years probation.
We disagree with defendant's first contention that community control cannot be imposed in tandem with probation. See Burrell v. State, 483 So.2d 479 (Fla. 2d DCA 1986). We are in that respect in conflict with Williams v. State, 464 So.2d 1218 (Fla. 1st DCA 1984); Mitchell v. State, 463 So.2d 416 (Fla. 1st DCA), cause dismissed, 469 So.2d 750 (1985); Chessler v. State, 467 So.2d 1102 (Fla. 4th DCA 1985).
We disagree with defendant's second contention that the imposition of separate sentences for convictions for possession of a firearm by a convicted felon and carrying a concealed firearm, which arose from a single act, violated his right to not be placed in double jeopardy. See Johnson v. State, 535 So.2d 651 (Fla. 3d DCA 1988).
Affirmed.
CAMPBELL, C.J., and ALTENBERND, J., concur.